Case: 4:18-cv-00273-JAR Doc. #: 135 Filed: 08/25/20 Page: 1 of 2 PageID #: 2490




                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION


        DAVID JAMES BRODIGAN,                      )
                                                   )
                       Plaintiff,                  )
                                                   )
                 vs.                               )           Case No. 4:18-cv-00273-JAR
                                                   )
        BEN E. SWINK, M.D., et al.,                )
                                                   )
                       Defendants.                 )
                                                   )

                                    MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiff David James Brodigan’s Sixth Motion for

Appointment of Counsel. (Doc. 128.). Plaintiff reportedly has no access to the law library,

computer, law books, or other legal material, and it remains unclear when Plaintiff will regain such

access. (Id.).

        The Court denied Plaintiff’s Fifth Motion for Appointment of Counsel on July 9, 2020,

reiterating that, despite complications related to the COVID-19 pandemic, “Plaintiff remains

capable of presenting his claims. Further, should the unusual circumstances necessitate additional

time to prepare or respond to discovery requests or briefing, the Court will consider such requests

at that time.” (Doc. 123.).

        Once more, the Court will deny Plaintiff’s renewed request for counsel. There is no

constitutional or statutory right to counsel in civil cases. See Philips v. Jasper Cty. Jail, 437 F.3d

791, 794 (8th Cir. 2006). In determining whether to appoint counsel in a civil case, the Court

should consider the factual complexity of the issues, the ability of the indigent person to investigate

the facts, the existence of conflicting testimony, the ability of the indigent person to present the
Case: 4:18-cv-00273-JAR Doc. #: 135 Filed: 08/25/20 Page: 2 of 2 PageID #: 2491




claims, and the complexity of the legal arguments. Id. (citing Edgington v. Missouri Dep’t of Corr.,

85 F.3d 777, 780 (8th Cir. 1995)).

       The Court has determined that Plaintiff’s suit is primarily a fact-intensive inquiry based on

well-settled law. Plaintiff has demonstrated he is capable of adequately presenting the relevant

facts, and therefore appointment of counsel is not necessary. While the Court remains sympathetic

to the difficulties of presenting a civil suit while in prison during a global pandemic, it concludes

that Plaintiff is sufficiently capable of presenting his claims and reiterates that, should the unusual

circumstances necessitate additional time to prepare or respond to discovery requests or briefing,

the Court will liberally consider such requests at that time.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff David James Brodigan’s Sixth Motion for

Appointment of Counsel (Doc. 128) is DENIED.



       Dated this 25th day of August, 2020.


                                                   ________________________________
                                                   JOHN A. ROSS
                                                   UNITED STATES DISTRICT JUDGE
